ON REHEARING.
Per Curiam.
A rehearing in this case was allowed because of the important questions involved, and in view of the fact that counsel for appellant were inadvertently prevented from arguing them orally when the case was formerly before us. Briefs have been filed and oral arguments heard; and upon a thorough reconsideration of the questions involved, we are satisfied that our former decision correctly announced the law applicable to the facts as disclosed by the record.
While there is ground for questioning the correctness of our inference that the testimony disclosed that the warrants set out in the complaint covered all of the $5,768 allowed to King in part payment of his jail contract, such conclusion was a very reasonable one in view of the fact that the warrants were issued the same day those allowances were made; and most of them being for an even amount and in such a sum as one who held a large indebtedness against the county would naturally prefer to have the same divided. But, however this may be, under the view we then took, and now take, as to where the burden of proof lies, it does not alter the conclusion that under the stipulated facts and the evidence introduced, the validity of the warrants was unimpeached.
• Counsel now concede that a warrant is prima facie evidence of a valid indebtedness, and that the burden of proving it was issued for an illegal indebtedness rests upon the county; but insist that that burden is met by showing that the warrant was issued subsequent to the date when the coirstitutional limitation had been reached, since the presumption then attaches that the warrant was issued for an indebtedness then contracted, and not for an antecedent debt. That such a presumption cannot be safely indulged *19in, is shown by the facts in this case, as it appears that on October 9, 1879, the date of the warrants described, claims were allowed and warrants ordered to issue for an indebtedness that was contracted in May and April preceding.
We think the presumption, that the consideration for which a warrant issues is valid, obtains until it is shown that such consideration is illegal; and if illegal because incurred after a certain date, it devolves upon the county to show that fact. In this view, therefore, it becomes immaterial whether we were technically correct in saying that a major part of the indebtedness for which the warrants were issued was shown by the testimony to have been contracted anterior to the time the constitutional limitation was reached, since it in no way appears from the record that any portion of the indebtedness evidenced by these warrants was incurred at a subsequent date.
In regard to the other particulars wherein the correctness of our former decision is challenged, we see no reason to change our views. All the questions now raised were thoroughly argued in the original briefs, and were considered by us in the light of all the authorities when the case was then before us. Except as modified by changing our finding that the warrants for which the bonds were exchanged “ were issued for debts contracted April 25 and May 3,1879, to the amount of $5,763 ” to the statement that they were alleged to have been so issued; and also by withdrawing the further statement that the major part of the indebtedness for which the warrants were issued is shown to have been contractéd long anterior to the first of September, our former opinion will be adhered to.